Case 2:21-cv-01240-WJM-MF Document 2 Filed 01/27/21 Page 1 of 2 PageID: 349




                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY

------------------------------------ X
OTG MANAGEMENT PHL LLC;              :
                                     :
OTG MANAGEMENT PHL B, LLC;           :
                                     :
LAGUARDIA USA LLC;                   :
                                     :
LGA AIRPORT RESTAURANTS, L.P.;       :
                                     :
OTG DCA VENTURE II LLC;              :
                                     :
OTG JFK T2 VENTURE, LLC;             :
                                     :
OTG JFK T5 VENTURE, LLC;
                                     :
OTG MANAGEMENT T8 LLC;               :
                                     :
OTG MANAGEMENT JFK LLC;              :
                                     :
OTG MANAGEMENT EWR LLC;              :
                                     :
OTG MANAGEMENT IAH, LLC;             :
                                     :
OTG MANAGEMENT MIDWEST LLC;          :
                                     :
OTG MANAGEMENT YYZ, LLC;             :
                                     :
OTG MCO VENTURE II LLC;              :
                                     :
OTG ORD VENTURE LLC;
                                     :
OTG EXPERIENCE, LLC;                 :
                                     :
OTG CONCEPTS FRANCHISING, LLC; AND   :
                                     :
OTG MANAGEMENT LLC;                  :
                                     :
      Plaintiffs,                    :
                                     :
v.                                   :
                                     :
EMPLOYERS INSURANCE COMPANY OF       :
WAUSAU,                              :
                                     :
      Defendant.
------------------------------------ X
Case 2:21-cv-01240-WJM-MF Document 2 Filed 01/27/21 Page 2 of 2 PageID: 350




          PLAINTIFFS’ RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Under Federal Rule of Civil Procedure 7.1(a), the Plaintiffs state that OTG Management,

Inc. is the parent corporation of the Plaintiffs and that no publicly held corporation owns 10% or

more of any Plaintiff’s stock.

Dated: January 27, 2021                      Respectfully submitted,
       New York, New York
                                             /s/ Kevin V. Small
                                             Kevin V. Small (NJ Bar No. 073422013)
                                             HUNTON ANDREWS KURTH LLP
                                             200 Park Ave
                                             New York, NY 10166
                                             Telephone: (212) 309-1226
                                             Fax: (212) 309-1100
                                             ksmall@HuntonAK.com

                                             Attorney for Plaintiffs




                                                2
